DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered. 
Claims Status
Receipt is acknowledged of applicant's amendment filed6/10/2022.  Claims 1-4, 6-13 and 15-20 are being examined on the merits in the present action.  Claims 1, 7, 9-11, and 15-19 are amended.  Claims 5 and 14 were withdrawn from further consideration.
Response to Amendments/Arguments
Applicant's arguments and claim amendment filed with respect to the rejection of present claims 1, 4 and 6-12 under 35 U.S.C. 102 (a)(1) as being anticipated by Ambroise et al. (US 2012/0141744; “Ambroise”) have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference in light of applicant's claim amendment. 
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-13, and 15-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gkinosatis (US 2017/0259542). 
Regarding claim 1, 4, 6-9 and 12, Gkinosatis teaches a plastic film (para [0017] [0018] [0047] - [0054], the multilayer film of Gkinosatis is of gusseted tubular film, and meeting the claimed limitation of instant claim 12) comprising: 
 - a layer comprising a blend of polyolefin homopolymer or copolymer (i.e., the inner layer, para [0065], that comprising polyolefins copolymer, Gkinosatis teaches suitable polyolefins include polyethylene, polypropylene, meeting the claimed material limitations of instant claims 6-7) and a polyether copolymer (para [0068], Gkinosatis teaches the inner layer further includes polyether copolymer, suitable material includes copolymers with polyolefin, polyamide or polyester, meeting the claimed material limitations of instant claims 8-9) having a melting point in the range of 100 °C to 180 °C (para [0071]), which melting point overlaps with the instantly claimed range of 100 °C to 120 °C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
– a layer comprising an oxygen barrier material (paragraph [0057], Gkinosatis teaches that the film can contain a barrier layer of ethylene-vinyl alcohol (EVOH), which is the same oxygen barrier material as that of the instant application, see instant claim 4). 
Regarding claims 2-3, Gkinosatis teaches the suitable thickness of its film is about 50 to 200 microns (para [0052]), which range overlaps with the instantly claimed range of 50 to 300 microns of claim 2, and overlaps with the instantly claimed range of 60 to 150 microns of claim 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
Regarding claims 10-11, in the plastic film of Gkinosatis, the layer of polyether copolymers (para [0065], [0068], i.e., polyether-polyolefin block copolymer) is the inner layer of the film (para [0065], [0068]), and meeting the claimed limitations. 
Regarding claim 13, Gkinosatis teaches the suitable oxygen barrier material includes EVOH (paragraph [0057]). 
Regarding claims 15-16, Gkinosatis teaches suitable polyolefin include polyethylene, polypropylene, ethylene alpha olefin (para [0066]), meeting the claimed material limitations of instant claims 15-16.
Regarding claim 17, Gkinosatis teaches suitable polyether copolymer includes polyether-polyolefin block copolymer (para [0070]), meeting the claimed limitations.
Regarding claims 18-19, in the plastic film of Gkinosatis, the layer of polyether copolymers (para [0065], [0068], i.e., polyether-polyolefin block copolymer) is the inner layer of the film (para [0065], [0068]), and meeting the claimed limitations.
Regarding claim 20, Gkinosatis teaches a gusseted tubular film made of its multilayer film (para [0001] [0017] [0018]), meeting the claimed limitation of being tubular film. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAN LAN/Primary Examiner, Art Unit 1782